Thomas Milton Attourney of mr John Nethway mrch* plantrff against Joseph Elliott Seaman Defend* in an Ación of the case for Damage don him the said Milton by carelesenese of him the said Elliott & the rest of the company in keeping no wach abord the Katch Elizabeth & Mary whereof the said Milton was then Comander, when the said Milton was on Shoare & could not get on board by which carelesenesse of the said Elliott & company the said vessell was set on Eire & burned with the goods that were in her to the vallue of six hundred pounds or thereabouts & due damages according to Attachm* Da* the 26th of Octobr 1671 . .. the Jurie . . . found for the Defend* Costs of Court